Citation Nr: 1016925	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-40 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which the RO denied 
entitlement to certificates of eligibility for assistance in 
acquiring specially adapted housing and a special home 
adaptation grant.  

In December 2007, the Board denied the Veteran's claims for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and entitlement to a 
certificate of eligibility for assistance in acquiring a 
special home adaptation grant.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2008 Joint Motion to Partially 
Vacate and Remand, the Secretary of Veterans Affairs (VA) and 
the Veteran, through his representative, moved that the 
portion of the December 2007 Board decision which denied a 
certificate of eligibility for assistance in acquiring 
specially adapted housing be vacated and remanded.  The Court 
granted the motion by Order in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the Joint Motion, the parties noted that the Veteran 
planned to argue before the Court that a November 2004 
private treatment record raised a claim for special monthly 
compensation (SMC) based on loss of use of the legs due to 
service-connected disability, and a January 2002 VA 
examination addendum raised a claim for SMC based on loss of 
use of his left arm due to service-connected disability.  The 
Board finds that the January 2002 addendum also raises a 
claim for SMC based on loss of use of the right arm due to 
service-connected disability.  The issues of SMC for loss of 
use of the legs and/or the arms have been raised by the 
record.  The record does not reflect that these issues have 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these issues and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further action on the 
claim on appeal is warranted.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2009).

VA records show service connection is established for hearing 
loss (100 percent), posttraumatic stress disorder (50 
percent), residuals of shrapnel wounds to the left forearm 
(20 percent), residuals of shrapnel wounds to the right elbow 
(10 percent), traumatic arthritis of the left shoulder (10 
percent), traumatic arthritis of the right shoulder (10 
percent), traumatic arthritis of the left elbow (10 percent), 
traumatic arthritis of the left hip (10 percent), tinnitus 
(10 percent), left thigh scar (10 percent), chest scar 
(10 percent), and right shoulder scars (0 percent).  

The Veteran asserts that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing because he is unable to move between the floors of 
his residence.  He claims that his service-connected 
disabilities affect the functions of balance and propulsion 
as to preclude locomotion without the aid of a walker or 
wheelchair.  

In correspondence dated in September 2003, Dr. A.H.H. noted 
that the Veteran had been treated for a number of medical 
issues throughout the years, including, most recently, a 
severe problem with degenerative arthritis.  He noted that, 
during World War II, the Veteran received multiple shrapnel 
wounds, adding that he still carried multiple shrapnel 
fragments in his body.  The physician noted that, over the 
ensuing years, he had difficulty with his cervical spine, 
shoulders, and lower back, stating that ambulation and 
activities of daily living had become severely difficult, and 
he currently walked with a walker.  

The Veteran was afforded a VA examination in July 2004.  The 
examiner noted that the Veteran was senile and, therefore, 
was incapable of filling out the history or answering 
questions regarding his history.  The examiner indicated that 
a history would have to be obtained from previous records.  
On examination, the Veteran had a shuffling gait, which was 
very unsteady and somewhat ataxic.  He walked very slowly, 
with a wheeled walker.  Motor and sensory function were 
normal in both the upper and lower extremities.  

In correspondence dated in November 2004, Dr. A.H.H. stated 
that the Veteran's most frequent complaints included chronic 
pain in his shoulders, lower back, and left hip, and a 
problem with instability when walking.  He opined that the 
Veteran's problems started as a result of service, 
specifically, his in-service shrapnel injuries.  Dr. A.H.H. 
noted that, one year earlier, the Veteran was walking with 
the aid of a cane, which proved difficult because of issues 
of lack of strength in the upper extremities and problems 
with balance and coordination; however, with the progression 
of time, he required a walker and, with subsequent 
deterioration, he had been largely restricted to a 
wheelchair.  Dr. A.H.H. noted that the Veteran had lost most 
of his strength in his left leg, and some in his right leg as 
well, adding that the Veteran was restricted in movement in 
both lower extremities and had balance problems.  He opined 
that the progressive deterioration of both of the Veteran's 
hips and lower legs, left greater than right, had led to the 
effective loss of normal use of these extremities, requiring 
prosthetics for ambulation.  

Records of private treatment dated from September 2005 to 
April 2008 include findings of and treatment for 
osteoarthritis, degenerative joint disease of the lumbar 
spine, degenerative joint disease of the bilateral knees, 
orthostatic hypotension, and vertigo.  During treatment in 
April 2008, the physician noted that the Veteran wanted a 
power chair for multiple reasons, including poor balance and 
coordination.  The assessment was severe degenerative joint 
disease of the cervical spine with spondylosis, stenosis, 
sensory neuropathy in the upper extremities, and chronic 
pain; severe degenerative joint disease of the lumbosacral 
spine, status-post multiple surgeries including fusion, 
failed back syndrome, muscle weakness, neuropathy, and 
chronic pain; severe degenerative joint disease of the 
shoulders, right greater than left; degenerative joint 
disease of the bilateral knees; sick sinus syndrome; 
orthostatic hypotension, falling despite treatment with 
Ritalin; chronic obstructive pulmonary disease (COPD); 
chronic bronchitis; and depression/anxiety.  The physician 
commented that the Veteran had severely limited mobility due 
to decreased strength, loss of balance, and chronic pain from 
all of the above.  

In the Joint Motion, the parties found that the Board did not 
ensure that VA provided the Veteran with an adequate medical 
examination regarding whether he is entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing.  See Joint Motion, at p. 3.  The parties noted that 
an examination is adequate where it is based upon a 
consideration of the veteran's prior medical history and 
examinations.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  
The parties further noted that once VA undertakes to provide 
an examination, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The parties agreed that the July 2004 VA examination was 
inadequate because the examiner did not base his examination 
on the Veteran's medical history, but stated that the Veteran 
was senile and unable to complete a medical history form or 
answer questions regarding his medical history.  The parties 
also noted that the examiner stated that he had no previous 
examination records to review.  See Joint Motion, at p. 3.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

The above findings require the Board to remand the claim to 
obtain a VA medical examination, so that a medical 
professional can review the record and provide a competent 
opinion as to whether, due to service-connected disabilities, 
the Veteran has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or the loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 

The Board has considered the fact that Dr. A.H.H. opined that 
the progressive deterioration of both of the Veteran's hips 
and lower legs, left greater than right, had led to the 
effective loss of normal use of these extremities, requiring 
prosthetics for ambulation; however, there is no indication 
that Dr. A.H.H. reviewed the claims file prior to rendering 
this opinion, and, significantly, more recent medical 
evidence attributes the Veteran's severely limited mobility 
to numerous disabilities, including several nonservice-
connected disabilities.  The Board finds that a new VA 
examination is needed so that a medical professional can 
review the record and provide a competent opinion regarding 
the claim on appeal.  See Roberts v. Derwinski, 2 Vet. App. 
387 (1992) (holding that the veteran is entitled to a 
thorough examination which takes into account all relevant 
background information, including prior medical evidence).  
 
In addition, the Board notes that a February 2008 record of 
private treatment reflects that the Veteran was seeing a VA 
physician as well.  The most recent records of VA treatment 
currently associated with the claims file are dated in 
September 2003.  As any records of VA treatment since 
September 2003 are potentially pertinent to the appeal and 
within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Finally, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) and as interpreted by the Court, are 
applicable to this appeal.  Information concerning the VCAA 
was provided to the Veteran by correspondence dated in 
October and December 2003 and March 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AMC/RO should provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding all elements of his 
claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated the Veteran for any of 
his service-connected disabilities.  Of 
particular interest are records of VA 
treatment since September 2003.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the Veteran should be 
afforded a VA examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that, 
regardless of the Veteran's various other 
nonservice-connected disorders (i.e., 
degenerative joint disease of the lumbar 
spine, degenerative joint disease of the 
bilateral knees, orthostatic hypotension, 
and vertigo), his service-connected 
disabilities, alone, are responsible for 
the loss or loss of use of his both lower 
extremities such as to preclude 
locomotion  without the aid of braces, 
crutches, canes, or a wheelchair; one 
lower extremity together with residuals 
of organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion  
without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or 
loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion  without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.)  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner should 
specifically indicate that he or she has 
considered the Veteran's medical history.  
If the examiner is unable to obtain a 
history from the Veteran, such history 
should be obtained from the claims file.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


